 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”) is dated as of October 4, 2012,
between Vringo, Inc., a Delaware corporation (the “Company”), and the purchaser
identified on the signature page hereto (the “Purchaser”).

 

WHEREAS, the Purchaser desires to subscribe for, and the Company desires to
issue, shares of the Company’s common stock, $0.01 par value per share (the
“Common Stock”), to the Purchaser pursuant to the terms and conditions of this
Agreement;

 

NOW, THEREFORE, upon the execution and delivery of this Agreement, the Company
and the Purchaser agree as follows:

 

1.             Subscription.  The Purchaser, intending to be legally bound,
hereby irrevocably subscribes for and agrees to purchase the number of shares of
Common Stock (the “Shares”) at the per share purchase price and aggregate
purchase price (the “Purchase Price”) as set forth on the signature page hereto,
and the Company, intending to be legally bound, hereby agrees to issue and sell
the Shares to the Purchaser, provided, however, that the Company reserves the
right to accept or reject this subscription for Shares, in whole or in part. If
the Company elects to accept this subscription for Shares in part, it shall
promptly notify such Purchaser by delivery to the Purchaser by email of the
signature page countersigned by the Company and reflecting the amount of the
subscription accepted.

 

2.             Registration of Shares.  The offering and sale of the Shares (the
“Offering”) are being made pursuant to (a) an effective Registration Statement
on Form S-3 (File No. 333-182823) (the “Registration Statement”) filed by the
Company with the Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”), including the
prospectus contained therein (the “Base Prospectus”), which relates, among other
things, to the Shares and the sale thereof from time to time in accordance with
Rule 415 under the Securities Act, and (b) a prospectus supplement (the
“Prospectus Supplement” and, together with the Base Prospectus, the
“Prospectus”) containing certain supplemental information regarding the Shares
and terms of the Offering that will be filed with the Commission and delivered
to the Purchaser (or made available to the Purchaser by the filing by the
Company of an electronic version thereof with the Commission) no later than the
second business day following the date of this Agreement.

 

3.             Purchase and Sale of Shares.  The Company agrees to issue and
sell to the Purchaser and the Purchaser agrees to purchase the Shares at a
closing to take place at the offices of the Company, or such other place as the
Purchaser and the Company shall mutually agree, including by way of the exchange
of facsimile or “pdf” copies of signatures (the “Closing”), no later than the
third Trading Day (as such term is defined below) following the date hereof (the
“Closing Date”).  At the Closing, the Company shall deliver instructions to the
Company’s transfer agent to issue the Shares as of the Closing Date and deliver
via the Depository Trust Company Deposit Withdrawal Agent Commission System
(“DWAC”) the Shares, registered in the name of the Purchaser, against delivery
of the Purchase Price, which shall be paid by the Purchaser at the Closing by
wire transfer of immediately available funds to the account set forth on
Schedule I hereto. The term “Trading Day” means a day on which the principal
NYSE MKT is open for trading.

 

Prior to Closing, the Purchaser shall direct the broker-dealer at which the
account or accounts to be credited with the Shares being purchased by such
Purchaser are maintained, which broker/dealer shall be a DTC participant, to set
up a DWAC instructing the Company’s transfer agent, to credit such account or
accounts with the Shares by means of an electronic book-entry delivery.
Simultaneously with the delivery to the Company by the Purchaser of the Purchase
Price at Closing, the Company shall direct its transfer agent to credit the
Purchaser’s account or accounts with the Shares pursuant to the information
contained in the DWAC (as specified by such Purchaser on the Investor
Questionnaire annexed hereto as Exhibit A).

 

4.             Closing Conditions.

 

(a)           The obligations of the Company hereunder are subject to the
following conditions being met:

 

 

 



(i)            the accuracy in all material respects as of the date hereof of
the representations and warranties by the Purchaser contained herein; and

 

(ii)           the delivery by the Purchaser of the Purchase Price to the
Company for the Shares as set forth herein on the Closing Date.

 

(b)           The obligations of the Purchaser hereunder are subject to the
following conditions being met:

 

(i) the accuracy in all material respects as of the date hereof of the
representations and warranties by the Company contained herein;

 

(ii) the delivery by the Company to the Purchaser of the Prospectus and
Prospectus Supplement (which may be delivered in accordance with Rule 172 under
the Securities Act); and

 

(iii)    the delivery by the Company to the Purchaser of a copy of the
irrevocable instructions to the Company’s transfer agent instructing the
transfer agent to deliver on an expedited basis via DWAC the number of Shares
subscribed for that was accepted by the Company, registered in the name of such
Purchaser.

 

6.             Representations and Warranties of the Company.  As of the date
hereof, the Company hereby represents and warrants to the Purchaser that:

 

(a)           Organization.  The Company is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware.

 

(b)           Authority and Validity.  The Company has all requisite corporate
power and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.  The
execution, delivery and performance by the Company of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action required on the part of the Company, and no
other proceedings on the part of the Company are necessary to authorize this
Agreement or for the Company to perform its obligations under this Agreement. 
This Agreement constitutes the lawful, valid and legally binding obligation of
the Company, enforceable in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity.

 

(c)           Valid Issuance of Common Stock.  The Shares, when issued, sold and
delivered in accordance with the terms hereof for the Purchase Price, will be
duly and validly authorized and issued, fully paid and nonassessable and free of
restrictions on transfer other than the applicable state and federal securities
laws.

 

(d)           Registration Statement.  The Registration Statement is in full
force and effect and no cease and desist order or other suspension of the
Registration Statement exists, has been imposed or, to the knowledge of the
Company is threatened by the Commission.

 

(e)           No Violation or Conflict.  The execution, delivery and performance
of this Agreement and the transactions contemplated hereby do not (i) violate,
conflict with or result in the breach of any provision of the Company’s
Certificate of Incorporation or Bylaws, (ii) conflict with or violate any law,
rule, regulation, order, judgment or decree applicable the Company or any of its
assets, properties or businesses, or (iii) conflict with, result in any breach
of, constitute a default (or event that with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, or give
to others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any encumbrance on
any of the assets or properties of the Company, pursuant to any note, bond,
mortgage or indenture, contract, agreement, lease, sublease, license, permit,
franchise or other instrument or arrangement to which the Company is a party
except, in the case of clauses (ii) and (iii), to the extent that such
conflicts, breaches, defaults or other matters would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
Company.

 

 

 



(f)            Governmental/Regulatory Consents and Approvals.  Except for
filings under federal securities laws and, if required, NYSE MKT rules and
regulations, the execution, delivery and performance of this Agreement by the
Company do not, and the consummation of the transactions contemplated hereby do
not and will not, require any permits, consents, approvals, orders,
authorizations of, or declarations to or filings with any federal, state, local
or foreign government or regulatory authority, which has not already been
obtained, effected or provided.

 

7.             Representations, Warranties and Covenants of the Purchaser.  As
of the date hereof, the Purchaser hereby represents and warrants to the Company
that:

 

(a)           The Purchaser has received (or otherwise had made available to him
by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus which is a part of the Registration Statement,
and the documents incorporated by reference therein (collectively, the
“Disclosure Package”), prior to or in connection with the execution of this
Agreement. The Purchaser acknowledges that, prior to the delivery of this
Agreement to the Company, the Purchaser will receive certain additional
information regarding the Offering, including pricing information (the “Offering
Information”). Such information may be provided to the Purchaser by any means
permitted under the Act, including the Prospectus Supplement, a free writing
prospectus and oral communications.

 

(b)           The Purchaser (a) is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in securities issued by the Company and
investments in comparable companies and has reviewed such information and made
such inquiries regarding the Company and the purchase of the Shares as he has
deemed appropriate and (b) in connection with his decision to purchase the
Shares, has received (or had full access to) and is relying only upon the
Disclosure Package and the documents incorporated by reference therein.

 

(c)           The Purchaser understands that nothing in this Agreement, the
Disclosure Package or any other materials presented to the Purchaser in
connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice.  The Purchaser has consulted such legal, tax and investment
advisors and made such investigations as he, it his sole discretion, has deemed
necessary or appropriate in connection with his purchase of the Shares.

 

(d)           No person or entity acting on behalf of, or under the authority
of, the Purchaser is or will be entitled to any broker’s, finder’s, or similar
fees or commission payable by the Company.

 

(e)            Since the time listed on the signature page hereto, October 4,
2012 (the "Restriction Time"), the Purchaser has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors) and has not engaged in any purchases or sales of the
securities of the Company (including, without limitation, any Short Sales (as
defined herein) involving the Company’s securities). The Purchaser agrees that
it will not use any of the Shares acquired pursuant to this Agreement to cover
any short position in the Common Stock if doing so would be in violation of
applicable securities laws. For purposes hereof, “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, ”put equivalent positions” (as defined in
Rule 16a-1(h) under the Exchange Act) and similar arrangements (including on a
total return basis), and sales and other transactions through non-U.S. broker
dealers or foreign regulated brokers.

 

(f) No offer by the Purchaser to buy the Shares will be accepted and no part of
the Purchase Price will be delivered to the Company until the Purchaser has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company sending (orally, in writing or by electronic mail) notice of its
acceptance of such offer. An indication of interest will involve no obligation
or commitment of any kind until the Purchaser has been delivered the Offering
Information and this Agreement is accepted and countersigned by or on behalf of
the Company. The Purchaser understands and agrees that the Company, in its sole
discretion, reserves the right to accept or reject this subscription for Shares,
in whole or in part.

 

 

 



8. Public Announcement. The Company and the Purchaser agree that the Company
shall, prior to the opening of the financial markets in New York City on the
business day immediately after the date hereof: (a) issue a press release
announcing the Offering and disclosing all material information regarding the
Offering and (b) file a Current Report on Form 8-K with the Securities and
Exchange Commission, including a form of this Agreement as an exhibit thereto,
which discloses all material non-public information disclosed to the Purchaser.

 

9.             Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to its conflicts of laws principles.

 

10.             Entire Agreement.  This Agreement constitutes the entire
agreement between the Company and the Purchaser with respect to the matters
covered hereby and supersedes all prior agreements and understanding with
respect to such matters between the Company and the Purchaser.

 

11.           Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

 

12.           Counterparts; Facsimile or “pdf” Copies.  This Agreement may be
executed in counterparts, each of which, when executed, shall be deemed an
original but all of which, taken together, shall constitute one and the same
Agreement.  Delivery of an executed copy of a signature page to this Agreement
by facsimile or “pdf” transmission shall be as effective as delivery of a
manually executed copy of this Agreement and shall be as effective and
enforceable as the original.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized signatory as of the date first indicated above.

 

 

 

    PURCHASER:                          

By:

Name:

Title:

               

 



 

 

Subscription Amount: $_________________

 

Purchase Price per Share: $______________

 

 

No. of Shares: ________________________

 

Restriction Time: ____________________

 

 

 

    VRINGO, INC.

Agreed and Accepted this 4th day of October, 2012:

 

 

       

By: _____________________________________

Name: ____________________________________

Title: _____________________________________

 

       

 

 

Subscription Amount Accepted: $__________________

 

No. of Shares Accepted:

___________________

 

 

Address for Notice:

780 Third Avenue, 15th Floor

New York, NY 10017

Telephone: (646) 525-4319

Facsimile: (509) 271-5246

E-mail: andrew.perlman@vringo.com

Attention: Chief Executive Officer

 

With a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

Chrysler Center

666 Third Avenue

New York, NY 10017

Telephone: (212) 935-3000

Facsimile: (212) 983-3115

E-mail: KRKoch@mintz.com

Attention: Kenneth R. Koch, Esq.

 

 

 



EXHIBIT A

 

INVESTOR QUESTIONNAIRE 

 

 1.           The exact name that your Shares are to be registered in.  You may
use a nominee name if appropriate:

 

_____________________________________________________________________

 

2.           The relationship between the Purchaser and the registered holder
listed in response to item 1 above:

 

_____________________________________________________________________

 

3.           The mailing address of the registered holder listed in response to
item 1 above:

 

____________________________________________________

____________________________________________________

____________________________________________________

____________________________________________________

Fax: ________________________________________________

 

 

4.           The Social Security Number or Tax Identification Number of the
registered holder listed in the response to item 1 above:

 

_____________________________________________________________

 

 

5.           Name of DTC Participant (broker-dealer at which the account or
accounts to be credited with the Shares are maintained):

 

______________________________________________________________

 

 

6.           DTC Participant Number:
_________________________________________________________________________

 

 

7.           Name of Account at DTC Participant being credited with the Shares:
_______________________________________

 

 

8.           Account Number at DTC Participant being credited with the Shares:
________________________________________

 

 

